DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment filed 7/17/2020 has been entered.
Claims 1-25 are pending and examined below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/17/2020 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
-Para. 0028 and 0035 recite “a another embodiment” but this would be better recited as “another embodiment”.  
Appropriate correction is required.

Drawings
The drawings are objected to because Figures 1-3A, 4 and 6A-9D have words labelled throughout the drawing and therefore, do not comply with PCT rule 11.11.
 The drawings are further objected to because the Figures do not comply with PCT rule 11.13(a) as several Figures have unnecessary shading/coloring leading to undefined lines and impedes the understanding of the drawings. Note while some instances of shading may help understanding of the invention (i.e. to depict windows in the cover), the Figures comprise an unnecessary amount of shading/coloring. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 8 and 22 are objected to because of the following informalities:  
-Claim 1, line 4, “the direction” should instead be “a direction”

-Claim 8, line 3, “the conveyor” would be better recited as “the separate conveyor”.
-Claim 22, line 3, “completely formed, the sensor providing” would be better recited as “formed, the one or more sensors providing
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, line 2 recites “an elevated structure”. This limitation renders the claim indefinite as it is unclear as to what the structure is “elevated” relative to. Since no other structure is referenced as the point in which the “elevated structures” is elevated relative to, this limitation is rendered indefinite. While one can speculate that the structure is elevated relative to the “separate conveyor” referenced in the claim, this is not readily clear and the specification does not provide further clarity. 
Further regarding Claim 1, line 6 recites “one or more elevator shafts…the elevator shafts” and subsequently recites “elevator shafts” throughout the remainder of the claim. This limitation and the subsequent references render the claim indefinite as it would appear that “one or more elevator shaft” is encompassing an alternative where there is a single shaft, however, each subsequent reference to the one or more elevator shafts is recited as “elevator shafts” in a plural manner. Therefore, it is unclear if the Applicant is attempting to encompass the “one or more elevator shafts” and the singular and plural alternatives or if the Applicant is requiring that there be multiple shafts. If Applicant is referring to the “one or more elevator shafts” in the subsequent instances, it should instead be recited as “the one or more elevator shafts”.
Regarding Claim 5, line 2 recites “the cover”. However, this limitation renders the claim indefinite as “the cover” lacks antecedent basis within the claim (note that Claim 5 is not dependent on Claim 3).
Regarding Claim 14, lines 1-2 recite “each chain drive of the two or more chain drives”. This limitation renders the claim indefinite as “the two or more chain drives” lacks antecedent basis within the claim (Claim 14 is not dependent on Claim 10).
Regarding Claim 15, line 1 recites “the motor”. This limitation renders the claim indefinite. Claim 14 recites “a separate motor” for each chain drive and therefore it is unclear as to which motor, whether it is one motor, or both motors that “the motor” is referring to. 
Regarding Claim 16, line 3 recites “the interior of each of the two or more elevator shafts”. This limitation renders the claim indefinite as the limitation lacks antecedent basis within the claim. Specifically, “the two or more elevator shafts” lacks 
Regarding Claim 17, line 3 recites “the two or more elevator shafts”. This limitation lacks antecedent basis within the claim as only “one or more elevator shafts” are defined by Claim 1.
Regarding Claim 21, lines 2-3 recite “move the package gripper from a normally closed gripping arrangement to an open arrangement”. This limitation renders the claim indefinite as it is unclear as to what the term “normally” is intending to encompass. Specifically, it is unclear if this is referring to a time or instance or some form of implicit structure to keep it closed.
Claims 2-4, 6-13, 18-20 and 22-25 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from at least one of the claims outlined above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 2, 16, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koettendorf (DE 202009014960 U1- cited in the IDS- note the annotated paragraph numbers in the English translation provided by Applicant which are referenced below).

Regarding Claim 1, Koettendorf discloses a device (Figure 3) for packaging elongated items (5), the device comprising: 
a) an elevated structure (carousel 4) having an upper platform (formed by upper surface of “4” and surfaces of hoppers 1 and plates 14) for receiving the elongated items (5) from a separate conveyor (13.1); 
b) a diverter (formed by plates 14 and actuators thereof) located on or above the platform (of 4 including upper surfaces of hoppers/funnels 1), for changing the direction of movement of the elongated items (5; see Paragraph 0030 which explains the funnels 1 are arranged on support arms of the carousel 4; see Paras. 0029, 0031 which disclose the control of the plates to move to change directions of the items/logs 5); and 
c) one or more elevator shafts (2) having open bottoms (where 7 is received), the elevator shafts (2) located adjacent to the platform (see Para. 0030 which discloses the shafts arranged on the arms 3 of the carousel 4 and therefore are adjacent to the platforms thereof) and configured for receiving (see Paras. 0030-0031) the elongated items (5) after contact with the diverter (14; i.e. after closure plate 14 is retracted from blocking the items) and configured for holding the elongated items (5 via 7; Para. 0031) therein while a stack of elongated items (5) is formed, the elevator shafts (2) provided with one or more support structures (7) configured to hold the stack (6) of elongated items (5) as it is formed (Para. 0031) and to release the stack (6) of elongated items (5) from the device after it is formed (Para. 0032), with the release of the stack (6) of elongated items (5) from the elevator shafts (2) occurring via the open bottoms of the elevator shafts (2; see Para. 0031 and as shown the items exit the bottom of the shaft and then are supported by plate 7).  

Regarding Claim 2, Koettendorf discloses the one or more elevator shafts (2) is two opposed elevator shafts (2) arranged laterally outward from outer edges of the platform (4 as shown; see Para. 0030 and Figure 3).  

Regarding Claim 16, Koettendorf discloses wherein each of the one or more elevator shafts (2) has a lateral window (formed by “door or flap” in side wall of shaft; Para. 0019) for allowing a worker to gain access to the interior of each of the two or more elevator shafts (2; see Para. 0019 which discloses that a flap or door can be provided in the shafts which although not disclosed for a worker to gain access, would clearly be capable of providing access for a worker).  

Regarding Claim 25, Koettendorf discloses wherein the elongated items (5) are firewood, lumber pieces (Para. 0008).


Claims 1, 16 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waldinger (EP 0547485 A1- note the annotated paragraph numbers in the English translation in the attached PDF which are referenced below).

Regarding Claim 1, Waldinger discloses a device (Figure 1) for packaging elongated items (11; note that although the device is shown for use with “pretzels”, the device is clearly capable of packaging elongated items as well; note the end of Para. 0003), the device comprising: 
a) an elevated structure (storage device 21) having an upper platform (belt 25 acts as a movable platform) for receiving the elongated items (11) from a separate conveyor (20; see Para. 0011); 
b) a diverter (“system 26” including movable “bearing 23” and “plate 27” form a diverter to change item conveyance direction and deposit items into tube 31; Para. 0011) located on or above the platform (25; as shown above, plate 27 extends above the platform 25), for changing the direction of movement of the elongated items (11; Para. 0011); and 
c) one or more elevator shafts (31) having open bottoms (bottom of 31 at 33), the elevator shafts (31) located adjacent to the platform (25) and configured for receiving the elongated items (11) after contact with the diverter (23, 26, 27; see Paras. 0011-0012) and configured for holding the elongated items (11 via plates 1; Para. 0013) therein while a stack of elongated items (11) is formed (Para. 0012), the elevator shafts (31) provided with one or more support structures (plates 1) configured to hold the stack  of elongated items (11) as it is formed (Para. 0011-0013) and to release the stack of elongated items (11) from the device after it is formed (Para. 0007 via pivoting of plate 1), with the release of the stack of elongated items (11) from the elevator shafts (31) occurring via the open bottoms (at 33) of the elevator shafts (31; see Para. 0018 which discloses the bag 12 being positioned below tube 31 and therefore would readily receive the items from the open end of the tube 31).  

Regarding Claim 16, Waldinger discloses wherein each of the one or more elevator shafts (31) has a lateral window (32, 33 or top opening) for allowing a worker to gain access to the interior of each of the one or more elevator shafts (31; note the 112 rejections above; note that each of the openings 32, 33 or even the top opening of the tub would allow for access to the interior of the shaft).  

Regarding Claim 25, Waldinger discloses the elongated items (11) are firewood, lumber pieces, pipes, cylinders, rods or vegetables (note that although Waldinger does not disclose the device being used with such items, the device is clearly capable of use with at least some of the items claimed)
Note: it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koettendorf (DE 202009014960 U1- cited in the IDS), in view of Desjonqueres (US Patent 5,074,104). 
Regarding Claims 3 and 8, Koettendorf discloses several of the claimed features but fails to explicitly disclose the platform, the diverter and the elevator shafts are protected by an upper cover, wherein an entrance is formed in the upper cover, the entrance configured to allow the elongated items to pass from the conveyor to the platform.  
Attention can be brought to the teachings of Desjonqueres which include another packaging device (1; Figure 1) comprising a conveyor (10) which is fed into a cover housing (2, 27) which protects a majority of the packaging device from the infeed of items via the conveyor (10) to the entrance of a bagging station (26).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a cover structure as taught by Desjonqueres into the device of Koettendorf such that the cover would protect essentially all elements of the packaging device of Koettendorf. 
Note with such a modification, the entrance of the incorporated cover would be configured to allow the elongated items to pass from the conveyor to the platform as claimed. 

Regarding Claim 17, Koettendorf, as modified, discloses several features of the claimed invention including the cover (2 and 27 of Desjonqueres) includes a pair of upper windows (i.e. entrance and exit openings; note that “upper” without further reference does not further limit the windows) for allowing a worker to gain access to a space within the interior of the cover (2 and 27 of Desjonqueres) above the two or more elevator shafts (2 of Koettendorf). Note alternatively, assuming that the entrance and exit windows formed cannot be reasonably viewed as the “upper windows”, in which the Examiner does not concede to, Examiner takes Official Notice that the use of access windows/doors within a cover are a well-known feature for packaging machinery as such features provide access for an operator for maintenance purposes. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated windows into the cover (taught by Desjonqueres) of Koettendorf, as modified. 


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Koettendorf (DE 202009014960 U1- cited in the IDS), in view of Holtet (EP 3180170 B1- cited in IDS )
Regarding Claim 22, Koettendorf discloses at least one sensor (“stop switch 9”; Para. 0031) to detect a point in time when the stack (6) of elongated 5Via EFS-WebSerial No.: Not Yet AssignedDate of Deposit: July 17, 2020Attorney Docket No.: 2519.048 (HA-P2471 US)items (5) is formed, the sensor (9) providing a signal to the diverter (14) to change the direction of movement of the elongated items (5; Para. 0031), however, Koettendorf fails to disclose the at least one sensor being located in each shaft (2).
Attention can be brought to the teachings of Holtet which includes another packaging device (Figure 1) for elongated articles wherein the device comprises a shaft (10, 12) comprising of a buffer compartment (10) and measuring compartment (12) wherein a stack of the elongated items is formed within the shaft (10, 12) and a sensor (i.e. “weight sensor”; Paras. 0052,0054) located in the shaft (10, 12) indicates when the stack is formed (see Para. 0052).
Placement of sensors within the filling tubes or guides are known in the art of packaging as exemplified by Holtet. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to located the stop switch of Koettendorf within the shaft as taught by Holtet, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Waldinger (EP 0547485 A1), in view of Desjonqueres (US Patent 5,074,104). 
Regarding Claims 3 and 8, Waldinger discloses several of the claimed features but fails to explicitly disclose the platform, the diverter and the elevator shafts are protected by an upper cover, wherein an entrance is formed in the upper cover, the entrance configured to allow the elongated items to pass from the conveyor to the platform.  
Attention can be brought to the teachings of Desjonqueres which include another packaging device (1; Figure 1) comprising a conveyor (10) which is fed into a cover housing (2, 27) which protects a majority of the packaging device from the infeed of items via the conveyor (10) to the entrance of a bagging station (26).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a cover structure as taught by Desjonqueres into the device of Waldinger such that the cover would protect essentially all elements of the packaging device of Waldinger. 
Note with such a modification, the entrance of the incorporated cover would be configured to allow the elongated items to pass from the conveyor to the platform as claimed. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Waldinger (EP 0547485 A1).

Regarding Claim 19, Waldinger discloses each of the one or more elevator shafts (31) and one or more retention structures (tube 10 and belts 41, 42; Figure 2) for holding a package (bag 12) in place to receive the elongated items (11) after release of the elongated items (11) from the support structure (1; see Para. 0021).
However, Waldinger fails to explicitly disclose that the elevator shaft (31) includes the retention features (10, 41, 42) even though it would appear that at least one retention feature (holding tube 10) is attached to the elevator shaft. Regardless, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have integrated the elevator shaft (31) and holding tube/ retention feature (10) of Waldinger into one structure, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.  

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Waldinger (EP 0547485 A1), in view of McGregor (US Patent 4,432,186).
Regarding Claims 20 and 21, Waldinger discloses and renders obvious essentially all elements of the claimed invention but fails to explicitly disclose the retention structures include at least one opposed lateral flat package guide and a package gripper configured to grip the package (12) between an outer surface of the flat package guide  and a jaw of the package gripper and wherein the package gripper comprises an actuator configured for remote operator actuation to move the package gripper from a normally closed gripping arrangement to an open arrangement.  
Several packaging devices comprise package guides that are gripped/clamped for filling a packaging material, however, attention can be brought to the teachings of McGregor which provides one example of a filling funnel/hopper (1; Figure 1) that is comprises retention structures (32, 34, 36, 38; Figure 4) attached thereto which include at least one opposed lateral flat package guide (32, 34; note Figures 5-9 which show that flat portion of the guides 32, 34 in which the package is clamped) and a package gripper (36, 38) configured to grip the package (B) between an outer surface of the flat package guide (32, 34) and a jaw (interior surface of 36, 38) of the package gripper (36, 38; see Figures 9, 10; Col 5, lines 2-10) and wherein the package gripper (36, 38) comprises an actuator (50, 52; Figure 4) configured for remote operator actuation to move the package gripper (36, 38) from a normally closed gripping arrangement (shown in Figures 4, 9, 10) to an open arrangement (shown in phantom lines in Figure 4 and in Figures 5-6 and 14; see Col 11, lines 17-31 which discloses the remote actuation via valves 180, 182 being tripped to clamp the bag and Col 12, lines 28-31 discloses a control system with a timer to indicate when to release the clamping) .  
The use of interacting lateral guides in combination with grippers to clamp and position a bag or package for filling is well known in the art of packaging. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated such a guide and gripper configuration as taught by McGregor into the device of Waldinger. By modifying Waldinger in this manner, the bag can be properly hung for filling and can be retained in proper positioning during filling.

Allowable Subject Matter
Claims 4-7, 9-15, 18, 23, 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claims 4, 9, and 18, none of the prior art references, alone or in combination, anticipate or render obvious the claimed inventions. 
Specifically regarding Claim 4, neither Koettendorf, Waldinger, or any of the applied references above disclose a diverter in the form of a paddlewheel mounted above the platform and further Waldinger does not disclose two opposed elevator shafts arranged laterally outward from outer edges of the platform and it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated an additional shaft in the arrangement as claimed and further incorporate a paddlewheel without significant structural changes and the use of improper hindsight as motivation to perform such a modification. Further with reference to Koettendorf, it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a paddlewheel without significant structural changes and the use of improper hindsight as motivation to perform such a modification. Specifically, Koettendorf appears to use the ability of moving the shafts (2) to obtain a diverting type motion of the filling and therefore incorporating a paddlewheel to perform such would ruin the intended function/purpose of Koettendorf.
Therefore, it can be readily concluded that Claim 4 is viewed as allowable subject matter. 

Regarding Claim 9, Koettendorf discloses several features of the claimed invention but does not disclose two or more elevator mechanisms below the platform which provide a cyclic movement of the support structures which include movement within and movement outside of the shafts as claimed. Further it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated such mechanisms without the use of improper hindsight as motivation and without significant structural modifications to the shafts. 
Further, when considering Waldinger, Waldinger discloses essentially all elements of the Claim 9 including an elevator mechanism configured to provide a cyclic movment as claimed. However, Waldinger does not comprise the opposed two elevator shafts in the arrangement of Claim 2 and therefore does not include multiple elevator mechanisms as claimed in Claim 9 and it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a further elevator shaft and corresponding mechanisms as claimed without the use of improper hindsight as motivation and without significant structural modifications to device.
Regarding Claim 18, it is noted that Claim 17, in which Claim 18 depends from is interpreted as being indirectly dependent on Claim 2 as the claim includes “two or more elevator shafts” (note the 112 rejections above). In view of this interpretation, the subject matter of Claim 18 is viewed as allowable subject matter as none of the cited prior art, alone or in combination, anticipates or renders obvious the feature of each upper window of the pair of upper windows holds a corresponding deflection adjuster with one or more downward pointing members provided to deflect wood pieces downward into a corresponding elevator shaft of the two or more elevator shafts, the deflection adjuster moveable within the upper window. This limitation in combination with the features of Claims 1, 2, 3, and 17 (note the 112 rejections) is viewed as allowable subject matter. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Levy (CH 652085) discloses a shaft/hopper comprising an elevator mechanism within the shaft/hopper for supporting a stack. 
-Rovers (WO 2015/097299) discloses a bagging device comprising elevator shaft and mechanism for supporting a stack as it is conveyed in a downward direction.
-Fakler (US PGPUB 2013/0199132) discloses a stacking device which conveys items in different directions to different elevator shafts and stacks associated therewith. 
-Pape (US PGPUB 2014/0033740) discloses a housing/cover with windows associated with a packaging device. 
-Pruett (USP 5,761,883) discloses a diverter mechanism (20; Figure 1) for diverting items in different directions. 
-Johnsen (USP 5,127,212) and Johnsen (USP 5,117,614) discloses a packaging device comprising an upper platform wherein the item is moved to an elevator shaft and onto a stack which is bagged.
-Keegan (USP 6,564,528) discloses a bagging device for potatoes wherein the potatoes are conveyed and placed into an elevator type shaft and deposited into a bag. 
-Morse (USP 4,492,070) discloses a case loading device wherein the items to be loaded are conveyed and stacked on an elevator mechanism.
-Keleman (USP 6,779,321) discloses a cover for a packaging device that comprises an access window.
-Daily (USP 3,641,735) discloses a bag packing device comprising elevator shafts as well as a platform (25) and diverters (61) which are located on and extend above the platform (25) to change the direction of the items which are subsequent stacked in the elevator shafts. 
-Holtlet (US PGPUB 2017/0275029) discloses a firewood bagging device comprising platform (9) and diverters (6, 7) and an elevator shaft (10, 12)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        2/24/2022